Case 4:18-cv-04032 Document6 Filed on 01/16/20 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southem District of Texas

UNITED STATES OF AMERICA

 

Plarnti{j(s}
v.

AMARAIT K.. GILL

Civil Action No. 4:18-cv-04032

eet ae Ne met ee eee me Tee Neel Se tee! net

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Amarjit Gill
Spring, Texas

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Herbert W. Linder

United States Department of Justice
Tax Division

717 N. Harwood, Suite 400

Dallas, TX 75201

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: October 25, 2018
sf Ruth Guerrero

 

Signature of Clerk or Deputy Clerk

 
Case 4:18-cv-04032 Document6 Filed on 01/16/20 in TXSD Page 2 of 2

id

  

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (t)}

This summons for (name of individual and title, for AMARTIT k. Gi Lu

was received by meon (date) | 4 DECeEmk ELTON

(FT personally served the summons On the individual at (place) CRA NORE LAYLN EA RoA Pp
BAST Fincrizey / onto NZ OBS On (date) 20 Decevi Ren Bory or

C [left the summons at the individual's residence or usual place of abode with (name}

 

» 8 person of suitable age and discretion who resides there,

 

on (date) ; and mailed a copy to the individual’s last known address; or
Se

 

 

 

O [served the summons on (name of individual) , Who is
designated by law to accept service of process on behalf of fname of organization)
ee
on (date} ; OF
——
O I returned the summons unexecuted because ;Or
O Other (specify:
My fees are $ for travel and $ for services, for a total of $ 88 .

I declare under penalty of perjury that this information is true.

 

 

Dat: O7F-O!1-32020

Server 's signature

WILKIAM STEVENS (Me) ,

Printed name and titie

ACH baw INVESTIGATIONS \RBEECH 00D
AVENUE, UXBMDGE MIDDiESEX UGE BLK .

 

Server's address

Additional information regarding attempted service, ete:
